DETAILED ACTION
This action is in response to the RCE containing amendments and remarks received 03/22/2022, in which claims 1 and 15 have been amended, claims 5, 8-9, 11-12, 14 and 17-18 have been canceled, and claims 1-4, 6-7, 10, 13, 15-16 and 19-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 6-7, 10, 13, 15-16 and 19-20 are seen to contain allowable subject matter.
Claims 1-4, 6-7, 10, 13, 15-16 and 19-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, AND the Double Patenting Rejections are overcome, set forth in this Office action 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, as previously cited, notably Hwang in view of Kim and Huizing, is not seen to make obvious the claimed PVA coating of PVDF nanofibers having the a hydrophilic coating layer that covers the nanofiber in an amount of 0.65 g to 2 g per unit area (m2) of the fiber web layer, wherein an average initial wetting angle with respect to any five different points on an exposed surface of the fiber web layer on which the hydrophilic coating layer is formed is less than or equal to 40° and an average deviation of an initial wetting angle with respect to the five points is less than or equal to 70; as none of the prior art alone or in combination would make obvious a material having necessarily the claimed properties in combination.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Amendment and Arguments
Applicant's arguments filed 03/22/2022 have been fully considered and they are persuasive with regard to the previous 103 prior art rejections.
Thus all previous 35 U.S.C. 103 rejections are withdrawn in view of the Applicants’ arguments and amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 10, 13, 15-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first support”. There is insufficient antecedent basis for this limitation in the claim. It will be interpreted for purposes of compact prosecution, and should be corrected to recite, “the first support body”.
Claim 3 recites the limitation “the medium”. There is insufficient antecedent basis for this limitation in the claim It will be interpreted for purposes of compact prosecution, and should be corrected to recite, “the media”.
Claim 15 recites the limitation “the media” in line 14. There is insufficient antecedent basis for this limitation in the claim. It will be interpreted for purposes of compact prosecution, and should be corrected to recite, “the medium”.
Claim 16 recites the limitation “the stacked first support body and fiber web layer”. There is insufficient antecedent basis for this limitation in the claim. It will be interpreted for purposes of compact prosecution, and should be corrected to recite, “the 
Claim 19 recites the limitation “a hydrophilic polymer compound”. This conflicts with the same term used in claim 15 and is thus unclear if this is to refer to the same compound or a different one. It will be interpreted for purposes of compact prosecution, and should be corrected to recite, “the hydrophilic polymer compound”.
Claims 2-4, 6-7, 10, 13, 16 and 19-20 are rejected for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 10, 13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,850,239 B2 (hereinafter “US’239”) in view of1. US20150360157A1 (hereinafter “Hwang”), Kim et al, Preparation of Composite Membranes Via PVA/PAM Solution Coating onto Hydrophilized PVDF Hollow Fiber Membrane and Their Pervaporation Separation of Water-ethanol Mixture, Membrane Journal, Vol. 23 No. 4 August, 2013, 312-318 (hereinafter “Kim”, where citation are to the attached English machine translation), and US 2002/0066699 Al (hereinafter “Boggs”). 
US’239 discloses substantially a filter assembly having the medium/media as recited in  the claims except that US’239 does not disclose (1) a first support body configured to support the media and to form a channel, wherein the media are provided on both surfaces of the first support, wherein the first support body comprises a nonwoven fabric, (2) that the crosslinker is poly(acrylic acid-co-maleic acid), or (3) the wettability enhancer is included in 5000 to 25000 parts by weight of the wettability enhancer with respect to 100 parts by weight of the polyvinyl alcohol.
However with regard to (1) media provided on both surfaces of a first support body, Hwang discloses a filter assembly comprising: media 24 and 26 each including a fiber web layer which has a three-dimensional network structure including a polyvinylidene fluoride (PVDF) nanofiber and; a first support body 22 configured to support the media and to form a channel, wherein the media are provided on both surfaces of the first support (i.e. where the channel is formed via the porous support body which is a nonwoven fabric); [0035]-[0037], [0046]-[0055]; Fig. 3. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of US’239 by using two PVDF nanofiber media on opposite surfaces of a central nonwoven fabric support which thus forms a channel as disclosed by Hwang because this structure of centrally supported PVDF nanofiber filter media is known to provide a useful form of filtration media for accomplishing filtration using the PVDF nanofiber media.
With regard to (2) poly(acrylic acid-co-maleic acid) crosslinker, Kim discloses coating a PVDF hollow fiber membrane with a PVA/poly (acrylic acid -co- maleic acid)(PAM) solution (i.e. a hydrophilic coating layer formed by cross-linking a hydrophilic polymer compound including a polyvinyl alcohol (PVA) and the crosslinking agent poly(acrylic acid-co-maleic acid), wherein the PAM is included at 10 wt% and 15 wt% relative to PVA (Sec. 2.2.); wherein before the coating step the PVDF is first hydrophilized by soaking in ethanol and then polyethylenimine (PEI) and p-xylylene dichloride (XDC), and then the PVA/PAM coating is performed via immersion/soaking the hydrophilized membrane (Sec. 2.2), therefore the PVA/PAM solution will inherently be both on the surface as well as soak into the pores of the membrane material.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of US’239 by substituting for the crosslinker poly(acrylic acid-co-maleic acid) as disclosed by Kim because this involves the simple substitution of known PVA crosslinkers containing carboxyl groups to obtain the predictable result of crosslinked PVA.
With regard to (3) a wettability enhancer, Boggs discloses treating a base hydrophobic membrane, which may be PVDF [0054], by coating it in a hydrophilizing agent which may be 0.2-1.5% polyvinyl alcohol in a solution of 50/50 water/isopropyl alcohol “to enhance the sorption characteristics of membrane 10, prevent the loss of wettability after drying or restore lost or diminished wettability of the membrane caused by drying” [0074].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of US’239 by using 0.2-1.5% polyvinyl alcohol in a solution of 50/50 water/isopropyl alcohol as disclosed by Boggs because this involves the simple substitution of known PVA coating solution solvents and concentrations for PVA coating solutions used on hydrophobic membranes including PVDF to obtain the expected results of providing a coating membrane. 
0.2-1.5% polyvinyl alcohol in a solution of 50/50 water/isopropyl alcohol equates to 3333-25000 parts by weight IPA (i.e. wettability enhancer) relative to 100 parts by weight PVA, which overlaps the range claimed. Since the range crosslinking agent disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Boggs’s range that corresponds to the claimed range.  See MPEP 2144.05(I).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773